EXHIBIT 10.2

 

 

TECHNOLOGY LICENSING AGREEMENT

 

THIS AGREEMENT dated as of the 7th day of September 2012 is entered into by and
between CLAIRNET LIMITED, a Hong Kong company (“Licensor”) and WIKI FAMILIES,
INC., a Nevada corporation (“Licensee”)

 

WHEREAS:

 

A.       Licensor is a technology development company that has acquired by
license and owns outright, software, trademarks and other intellectual property
related to a video search engine technology (the “Technology”);

 

B.       Licensee is a North America-based company that is a reporting issuer in
the US and whose shares are quoted for trading on the Over-the-Counter Bulletin
Board; and

 

C.       Licensor wishes to license the Global world-wide rights to the
Technology to Licensee, on the terms and conditions of Agreement, with the
intent that Licensee will use its US public company status as leverage in the
shared business plan of the parties to further develop and exploit the
Technology;

 

THIS AGREEMENT WITNESSES that in consideration of the recitals and the mutual
promises of the parties, the parties agree as follows:

 

1.DEFINITIONS

 

       In this Agreement, the following words and phrases will have the meanings
set after each:



 

(a)"Clairnet Business Process" means the process enabling online and mobile
viewers to search, index, watch and personalize web-based videos while
facilitating the monetizing of investments by video content providers,
advertisers and marketers, whether or not described in any patent or provisional
patent, all foreign counterparts of any Chinese patent applications (whether or
not the foreign counterparts claim priority from such Chinese patent
applications), all revisions, continuations, divisions, substitutions, reissues,
renewals, continuations in part, parents, counterparts and extensions thereof,
and all patents and patent applications, whether filed in or granted by People’s
Republic of China or another country, claiming, in whole or in part, the benefit
of the filing date of such Chinese patent or patent application.

 

(b)“Clayton” means Daniel Clayton, shareholder and officer and director of
Licensor;

 



(c)“Effective Date” means the date first written above;

1

 

 

(d)"Intellectual Property Rights " means all rights existing now or in the
future under patent law, copyright law, industrial design rights law,
semiconductor chip and mask work protection law, moral rights law, trade secret
law, trademark law, unfair competition law, publicity rights law, privacy rights
law, and any and all similar proprietary rights, and any renewals, extensions,
and restorations thereof, now or hereafter in force and effect worldwide,
including People’s Republic of China, the US and Canada;

 

(e)“Know-how” means technical information, knowledge, and expertise concerning
the design, construction, installation, use and testing of the Clairnet Business
Process possessed by Licensor, which is not otherwise lawfully readily available
to Licensee as a unitary package for a reasonable price except from Licensor by
virtue of the license to be granted hereunder;

 

(f)“License” means the license granted to Licensee under this Agreement;

 

(g)“Products and Services” means products and services that implement the
Technology;

 

(h)“Technology” means the Clairnet Business Process and all Know-how and
engineering data related to the Clairnet Business Process and any improvements
thereto and all related patent applications, patents, copyrights, trade secrets
and other intellectual or industrial property rights.

 

2.REPRESENTATIONS AND WARRANTIES

 

2.1       Representations and Warranties of Licensor. Licensor represents and
warrants as follows:

 

(a)it has an undivided and unencumbered beneficial interest in the Technology;

 

(b)it has full corporate authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, and this Agreement will not
violate any other agreement to which Licensor is or becomes a party nor any law,
court order or decree to which Licensor is subject; and

 

(c)it is not aware of any violation, infringement or misappropriation of any
third party's rights (or any claim thereof) by the Technology.

 

 

2.2       Representations and Warranties of Licensee. Licensee represents and
warrants that it has full corporate authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement will not violate any other agreement to which Licensee is or becomes a
party nor any law, court order or decree to which Licensee is subject.

2

 

 

3.GRANT OF LICENSE

 

Licensor hereby grants to Licensee an exclusive, Global, nontransferable,
license for the duration of this Agreement, to utilize the Technology, subject
to the ability of Licensor to utilize the Technology for its own business
purposes. This license shall include any developments in or refinements to the
Technology made by Licensor.

 

4.DEVELOPMENT OF THE TECHNOLOGY

 

4.1       Technology. Licensee will use its best efforts to develop the
Technology and the Products and Services.

 

4.2       Delivery of Technology. Promptly after the Effective Date, and from
time-to-time thereafter, Licensor shall deliver to Licensee such tangible
information concerning the Technology as Licensee may reasonably require to
understand the Technology and implement the Technology in the design of the
Products and Services.

 

4.3       Development Activities. Licensee shall be responsible for the
development of the Products and Services, and will engage in good faith efforts
to develop, manufacture and sell Products and Services. Such responsibilities
shall include the management and direction of such development program. Licensor
shall use good faith efforts to support such development program.

 

4.4       Funding. Licensee will use its best efforts to raise the funds needed
to develop the Technology and the Products and Services.

 

4.5       Strategic Partners. Licensee and Licensor will use their best efforts
to establish alliances with strategic partners to develop and commercialize the
Technology and the Products and Services.

 

5.IMPROVEMENTS

 

Improvements. If Licensor makes any Improvements to any of the Technology,
Licensor shall promptly thereafter (so long as the License is in effect) provide
to Licensee such information, in reasonable detail, with respect to such
Improvements as is reasonably necessary to permit Licensee to incorporate such
Improvements in the Products and Services.

3

 

 

6.ASSIGNMENT

 

Licensee shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Licensor, except for any such assignment
that occurs as a result of a change of control of Licensee.

 

7.CONSIDERATION FOR LICENSE

 

As consideration for the licensing of the Technology, upon execution of this
agreement, Licensee will cause its board to issue to Licensor restricted shares
(the “Stock Issuance”) of the common stock of Licensee equivalent to 75% of the
issued and outstanding shares of Licensee on closing of the Transaction with the
intent that Licensor will dividend these shares to the shareholders of Licensor
on a pro rata basis.

 

8.NEW PATENTS

 

A new patent derived from any improvement over inventions covered by the
existing patent applications:

 

(a)is owned by the Licensor and the exclusive license shall be granted to
Licensee at a reasonable royalty, if invention is made solely by Licensor.
Detailed terms and conditions for such license shall be separately agreed upon
among the parties.

 

(b)is owned by Licensee if invention is made solely by Licensee.

 

(c)is owned by Licensor and Licensee jointly, if invention is made by Licensor
and Licensee. Each party shall be free to practice and use such jointly owned
patent on a world-wide, non-exclusive basis without accounting to and
royalty-free to the-other party. Each party shall be free to license jointly
owned patent to subsidiaries but licenses to third parties may be granted only
upon the other party's prior consent, which may not be unreasonably withheld.

 

9.PATENT APPLICATIONS

 

9.1       Prosecution of Patent Applications. Licensee will use its best efforts
to prosecute existing patent applications.

 

9.2       Perfection and Protection. Licensee will use best efforts to perfect
all Intellectual Property Rights in the Technology not included in existing
patent applications.

 

10.       EXPENSES

 

10.1       Intellectual Property Rights Perfection. Licensee will pay all of the
costs associated with perfecting the Intellectual Property Rights of Licensee in
the Technology.

4

 

 

10.2       Intellectual Property Defense. Licensee will pay all of the costs
associated with defending the Intellectual Property Rights of Licensee in the
Technology.

 

11.MARKETING

 

11.1       E-commerce and M-Commerce Fulfillment. Licensee will provide all
e-commerce and m-commerce fulfillment services to implement the Technology.

 

11.2       Net Profits. Licensee shall be entitled to 100% of the net profits
from e-commerce and m-commerce fulfillment.

 

12.NAME CHANGE

 

Licensee will change its name to “Clairnet Global Inc.” immediately upon payment
of the Cash Payment and Second Stock Issuance.

 

13.LICENSEE CORPORATE GOVERNANCE

 



13.1       Directors. Directors shall remain the same as prior to execution of
this Agreement until such time as payment of Cash Payment and the Second Stock
Issuance occur, at which time the board shall be changed as noted above.

 

13.2       Licensee Advisory Board. The parties will use their best efforts to
create and staff an advisory board, tasked with adding other industry experts to
the advisory board and reporting to the board of directors.

 

14.CONFIDENTIALITY

 

14.1       Confidentiality. Except as may be required by a stock exchange or
other trading facility or by any rule, regulation or law of any kind whatsoever
which is applicable to a party, while this Agreement is in effect and for a
period of one year thereafter, all parties shall keep confidential all
discussions and communications between or among them including all information
communicated therein and all written and printed materials of any kind
whatsoever exchanged between or among them (“Confidential Information”).
Confidential Information shall include trade secrets, know-how, formulas,
compositions of matter, inventions, techniques, processes, programs, diagrams,
schematics, technical information, customer and financial information, sales and
marketing plans and the terms of this Agreement. If requested by a party to do
so, the party being requested shall arrange for its directors, officers,
employees, authorized agents and representatives that are or that may become
aware of the relationship among the parties created by this Agreement, to
provide to the first party a letter confirming their agreement to be personally
bound by these non-disclosure provisions.

5

 

 

14.2       Priority Over Prior Non-disclosure Agreement. The terms of this
Agreement shall supersede and replace control in the event of any conflict
between any and all terms or provisions of a previously executed non-disclosure
agreement between or among the parties with respect to the subject matter of
this Agreement.

 

14.3       Exceptions. The obligations set forth in Section 15.1 above will not
apply to a party's Confidential Information which (i) is or becomes public
knowledge without the fault or action of the recipient party, or the breach of
any confidentiality obligation; (ii) the recipient party can document was
independently developed by it without use of Confidential Information of the
other party; or (iii) the recipient party can document was already known to it
prior to the receipt of the other party's Confidential Information.

 

14.4       Disclosure Under the Law. If a party is required to disclose any
Confidential Information pursuant to an order under law, it shall use its
reasonable efforts to give the party owning the Confidential Information
sufficient notice of such required disclosure to allow the party owning the
Confidential Information reasonable opportunity to object to and take necessary
legal action to prevent such disclosure.

 

15.TERM AND TERMINATION

 

15.1       Term. This Agreement shall commence upon the Effective Date and shall
continue in full force and effect until terminated as provided in Sections 16.2
and 16.3 below.

 

15.2       Termination. The parties shall have the right to terminate this
Agreement in whole or in part as follows:

 

(a)Licensor may terminate this Agreement in whole or in part in the event of a
material breach of any of the representations, warranties or covenants of
Licensee under this Agreement and such breach shall continue uncured for a
period of 45 days after the breaching party's receipt of written notice from the
non-breaching party;

 

(b)Licensor may also terminate this Agreement in whole or in part in the event
of any of the following:

 

(i)the filing by or against Licensee under any bankruptcy or similar law, unless
such proceeding is dismissed within 45 days from the date of filing;

(ii)the making by Licensee of a proceeding for dissolution or liquidation,
unless such proceeding is dismissed within 45 days from the date of filing;

(iii)the appointment of a receiver, trustee or custodian for all or part of the
assets of Licensee, unless such appointment or application is revoked or
dismissed within 45 days from the date thereof;

(iv)the attempt by Licensee to make any adjustment, settlement or extension of
its debts with its creditors generally; or

(iv)the insolvency of Licensee.

6

 

 

(c)Licensee may terminate this Agreement in whole or in part in the event of a
material breach of any of the representations, warranties or covenants of
Licensor under this Agreement and such breach shall continue uncured for a
period of 45 days after the breaching party's receipt of written notice from the
non-breaching party;

 

(d)Licensee may also terminate this Agreement in whole or in part in the event
of any of the following:

 

(i)the filing by or against Licensor under any bankruptcy or similar law, unless
such proceeding is dismissed within 45 days from the date of filing;

(ii)the making by Licensor of a proceeding for dissolution or liquidation,
unless such proceeding is dismissed within 45 days from the date of filing;

(iii)the appointment of a receiver, trustee or custodian for all or part of the
assets of Licensor, unless such appointment or application is revoked or
dismissed within 45 days from the date thereof;

(iv)the attempt by Licensor to make any adjustment, settlement or extension of
its debts with its creditors generally; or

(iv)the insolvency of Licensor.

 

16.3       Automatic Termination. This Agreement shall automatically terminate
upon the closing of the reverse take-over transaction described in section 8.

 

16.4       Effect of Termination Under Section 16.2(a) or (b). Upon termination
of this Agreement under Section 16.2(a) or (b), all rights and obligations of
the parties under this Agreement, including the license granted to Licensee,
shall terminate, except for the rights and obligations of the parties under
Sections 15 (Confidentiality) and 16 (Term and Termination), which shall survive
the termination of this Agreement. Except as necessary to fulfill the surviving
terms, each party shall immediately return to the other delivering party all
Confidential Information.

 

16.5       Effect of Termination Under Section 16.2(c). Upon termination of this
Agreement under Section 16.2(c), Licensor shall re-convey all share
consideration paid to it under this Agreement and all rights and obligations of
the parties under this Agreement shall terminate, except for the rights and
obligations of the parties under Sections 15 (Confidentiality) and 16 (Term and
Termination), which shall survive the termination of this Agreement. Except as
necessary to fulfill the surviving terms, each party shall immediately return to
the other delivering party all Confidential Information.

 

16.6       Effect of Termination for Breach Under Section 16.2(d). Upon
termination of this Agreement under Section 16.2(d), Licensee may

 

(a)assume any agreements of the defaulting party, and

7

 

 

(b)purchase all of the remaining assets of the defaulting party at book value.

 

16.SCOPE OF THE AGREEMENT

 

16.1       Exclusive to Co-Development Efforts. This Agreement shall apply
exclusively to the co-development efforts of the parties under this Agreement
and to no other efforts undertaken by the parties either jointly or separately.

 

16.2       No Restriction on Other Efforts. This Agreement shall not confer any
right or impose any obligation or restriction on the parties with respect to any
other effort, at any time, which does not pertain to the purpose of this
Agreement.

 

16.3       No Restriction on Independent Solicitation. This Agreement shall not
preclude the parties from independently soliciting or accepting any contract or
subcontract not related to the purpose of this Agreement.

 

16.4       No restriction on Independent Marketing. This Agreement shall not
limit the rights of the parties to independently promote, market, sell, lease,
license, or otherwise dispose of their services or products apart from this
opportunity.

 

17.       RELATIONSHIP OF THE PARTIES

 

17.1       News Releases. No party shall issue a news release or other public
proclamation respecting this Agreement or any activities related thereto,
without the prior written consent of the other parties.

 

17.2       No Solicitation of Employees. During the term of this Agreement and
any resulting contract and for a period of one year thereafter, no party shall
solicit any technical or professional employee or subcontractor of any other
party without the prior written approval of the party whose employee or
subcontractor is being considered for employment or subcontract.

 

17.3       No Teaming Efforts With Others. During the term of this Agreement,
the parties will not participate in other teaming efforts that compete directly
with the venture contemplated by this Agreement.

 

17.4       Other Arrangements Not Prohibited. This Agreement does not prohibit
other arrangements, contractual or otherwise, between or among parties if they
are not in conflict with the purpose of this Agreement.

 

18.GENERAL PROVISIONS

 

18.1       No Joint Venture. The execution and delivery of this Agreement shall
not be deemed to confer any rights or remedies upon, nor obligate any of the
parties, to any person or entity other than such parties. Nothing in this
Agreement shall cause or be deemed to cause the parties to be partners or joint
venturers with, or agent or employees of, each other. The parties are
independent contractors, and no party shall have any right or power to create
any obligation or responsibility on behalf of another party.

8

 

 

18.2       Notices. Any notice, payment or other communication required or
permitted to be given or served pursuant to this Agreement shall be in writing
and shall be delivered personally or forwarded by registered mail to the party
concerned addressed as follows:

 

If to Clairnet Limited

ClairNET Co., Ltd.

Gem Tech Center, Suite B1103

No. 9 The Third Street of Shangdi,

Beijing, China 100085

 

 

If to Wiki Families, Inc.

David Price

Legal Counsel

Wikifamilies Inc

13520 Oriental St.               

Rockville, MD 20853, USA

 

 

or to any other address as may from time to time be notified in writing by any
of the parties. Any notice, payment or other communication shall be deemed to
have been given on the day delivered, if delivered by hand, and within four
business days following the date of posting, if mailed; provided that if there
shall be at the time or within four business days of mailing a mail strike,
slow-down or other labour dispute that might affect delivery by mail, then the
notice, payment or other communication shall be effective only when actually
delivered.

 

18.3       Assignment. This Agreement may not be assigned or otherwise
transferred by any of the parties, in whole or in part, without the prior
written consent of the other parties.

 

18.4       Entire Agreement, Amendment and Waiver. This Agreement, including
attachments, constitutes the entire, complete, and final understanding and
agreement among the parties and supersedes any prior oral or written agreements
between the parties. Any modification or amendment to this Agreement shall be
agreed to in writing by all parties. The waiver of a breach of any provision of
this Agreement will not operate or be interpreted as a waiver of any other or
subsequent breach.

 

18.5       Governing Law. This Agreement shall be governed by and interpreted
under the laws of Nevada.

9

 

 

18.6       Headings. The headings of the sections and sub-sections of this
Agreement have been inserted for reference only and do not define, limit, alter
or enlarge the meaning of any provision of this Agreement.

 

18.7       Severability. Should any provisions of this Agreement be found to be
unenforceable, the remainder shall still be in effect.

 

18.8       Dispute Resolution. Any dispute which may arise under, out of, in
connection with or in relation to this Agreement shall be submitted to mediation
and, if mediation is not successful in settling such a dispute, then to and
finally settled by arbitration under Ontario law. Mediation and, if necessary,
arbitration, shall be conducted in Toronto, Ontario.

 

18.9       Counterparts and Execution by Facsimile. This Agreement may be
executed in any number of counterparts with the same effect as if all parties
had all executed the same document and all counterparts shall be construed
together and shall constitute one and the same agreement. This Agreement may
also be executed by way of facsimile transmission.

 

THE PARTIES INTENDING TO BE LEGALLY BOUND have executed this Agreement as of the
date first written above.

 

CLAIRNET LIMITED

 

 

By:   /s/ John Karlsson

 

Name:     John Karlsson

 

Title:     President

 

 

 

WIKI FAMILIES, INC.

 

 

By:   /s/ Malcolm Hutchinson

 

Name:     Malcolm Hutchinson

 

Title:      President & CEO

 

 



10

